Name: 91/232/EEC: Commission Decision of 10 April 1991 on the increase for 1991/92 in the Community cabotage quota for national road haulage services performed by non-resident carriers
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  international trade
 Date Published: 1991-04-23

 Avis juridique important|31991D023291/232/EEC: Commission Decision of 10 April 1991 on the increase for 1991/92 in the Community cabotage quota for national road haulage services performed by non-resident carriers Official Journal L 102 , 23/04/1991 P. 0024 - 0024COMMISSION DECISION of 10 April 1991 on the increase for 1991/92 in the Community cabotage quota for national road haulage services performed by non-resident carriers (91/232/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4059/89 of 21 December 1989, laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State (1), as amended by Regulation (EEC) No 296/91 (2), and in particular Article 2 (4) thereof, Whereas pursuant to Article 2 (4) of Regulation (EEC) No 4059/89 the Commission shall, before 1 April each year, fix the increase in the Community cabotage quota; Whereas this increase shall be 10 %, save where the increase in domestic road haulage in the Member States exceeds that rate of growth; Whereas according to the available statistics national road haulage services in the Member States increased by 5 % in 1989; Whereas it is therefore necessary to increase the Community cabotage quota by 10 % for 1991/92, HAS ADOPTED THIS DECISION: Article 1 The Community cabotage quota is hereby increased by 10 % for 1991/92. The additional number of cabotage authorizations shall be 1 536 authorizations. Article 2 The additional cabotage authorizations referred to in Article 1 shall be allocated as follows: - Belgium 133, - Denmark 129, - Germany 217, - Greece 59, - Spain 138, - France 180, - Ireland 60, - Italy 180, - Luxembourg 62, - Netherlands 187, - Portugal 78, - United Kingdom 113. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 April 1991. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 390, 30. 12. 1989, p. 3. (2) OJ No L 36, 8. 2. 1991, p. 8.